RENDERED: AUGUST 26, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1122-MR


DAMON J. KING                                                       APPELLANT



             APPEAL FROM HARDIN FAMILY CIRCUIT COURT
v.             HONORABLE PAMELA ADDINGTON, JUDGE
                       ACTION NO. 19-CI-01702



LINDSEY HARROD                                                        APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND K. THOMPSON, JUDGES.

MAZE, JUDGE: Damon J. King (King) appeals from orders of the Hardin Family

Court denying his motions to modify parenting time and to change the minor

child’s primary residence. Finding no error or abuse of discretion, we affirm.
                                 BACKGROUND

             King was married to Lindsey Harrod (Harrod) on June 18, 2016. The

parties had one child together, O.J.K., born February 26, 2018. The marriage was

dissolved on March 5, 2020, in Hardin Family Court. In its findings of fact,

conclusions of law, and judgment/decree of dissolution of marriage, the family

court incorporated the terms of the parties’ separation agreement. That agreement,

executed on December 6, 2019, provided that while the parties would have joint

custody of O.J.K., Harrod would be the primary residential custodian. King was to

have parenting time every other weekend with additional days during breaks or

holidays as agreed by the parties. At that time, King lived in Hardin County and

Harrod lived in Washington County. The parties abided by this schedule, with

modifications by agreement, primarily necessitated by the COVID-19 pandemic.

             In October of 2020, King relocated to Jefferson County, where he had

accepted a teaching position. On December 2, 2020, he moved to modify

parenting time. A hearing was scheduled for April 9, 2021. In the interim, the

parties tendered an agreed order entered on March 5, 2021, giving King parenting

time from Tuesday at 6:00 p.m. through Sunday at 6:00 p.m., every other week.

On March 31, 2021, King filed a further motion to modify parenting time requiring

O.J.K. to reside primarily with him, noticed for the April 9, 2021, hearing.




                                         -2-
              At that time, the family court heard testimony from King and Harrod

as well as Jennifer Dean, O.J.K.’s speech therapist, and Harrod’s mother, Debbie.

On July 6, 2021, the family court entered its initial findings of fact, conclusions of

law, and judgment.1

              The court found, generally, that the parties’ testimony was consistent.

However, where there were variations in the testimony, the court noted such. For

example, King expressed concern as to the health of Harrod’s mother and her

paramour, Michael Anderson, as it related to their ability to care for the child.

Debbie testified that neither she nor Anderson had any significant health issues

beyond “normal old people stuff.” The court found that the child “is well adjusted

and well taken care of by his parents as well as Ms. Harrod and Mr. Anderson.”

              The court also found that the parties’ testimony differed as to one

another’s parenting abilities and the resulting effects on the child. Harrod testified

that the child is happy and had no behavioral issues beyond those associated with a

three-year-old. She stated that King was a good father who loves his son. King,

however, did not testify that O.J.K. is happy and he asserted that Harrod is not a

good mother. He later clarified that, while she might have been a good mother for

a younger child, she was not a good mother for a three-year-old. Noting that



1
 An amended findings of fact, conclusions of law, and judgment decree was entered on July 20,
2021, for the purpose of correcting King’s first name from “David” to “Damon.”

                                             -3-
photographs had been submitted depicting the child as “seemingly extremely

happy with both parties,” the court rejected King’s assessment, finding that his

testimony was neither “sincere or correct.” The court concluded that both parents

were “good parents who both love their child.”

                Most striking to the court was the conflicting testimony between King

and Harrod as to the need to change the child’s primary residence. King testified

that he sought to move his son to Jefferson County to “be closer to family” and to

take advantage of the social and educational opportunities available in a larger

community. Meanwhile, Harrod testified that the child should remain with her

because he is “adjusted to his school, community, and family . . . .”

                The family court found as a matter of law that modification of time-

sharing arrangements is governed by KRS2 403.320(3), utilizing the best interest of

the child standard of KRS 403.270(2). The court focused its analysis on KRS

403.270(2)(a), (c), and (e), considering the wishes of the parents, the child’s

interactions with his parents, and the child’s “adjustment and continuing proximity

to his or her home, school and community.” Based upon the testimony and

exhibits before it, the court concluded that it was in the best interest of O.J.K. to

maintain primary residency with Harrod without further timesharing modification.




2
    Kentucky Revised Statutes.

                                           -4-
                King then moved the family court, pursuant to CR3 52.01, to make

additional findings as to Harrod’s mental health as provided in KRS 403.270(2)(f),

and the court entered a supplemental order finding that any mental health evidence

presented “was so nominal that it was not a sufficient factor to cause concern to the

Court,” and was not “probative” on the issue of Harrod’s ability to parent.

                                         ANALYSIS

                The standard of review applicable to a family court’s determination is

whether it was an abuse of discretion or “clearly erroneous in light of the facts and

circumstances of the case.” Drury v. Drury, 32 S.W.3d 521, 525 (Ky. App. 2000).

Further, if the reviewing court finds that the trial court has properly considered the

factors set forth in KRS 403.270 and has not abused its discretion or committed

clear error, it will defer to the decision of the trial court. Barnett v. White, 584

S.W.3d 755, 759 (Ky. App. 2019) (citing Frances v. Frances, 266 S.W.3d 754,

759 (Ky. 2008)). Whether this Court would have decided the matter differently

does not impact its analysis. Cherry v. Cherry, 634 S.W.2d 423, 425 (Ky. 1982).

Yet, this is precisely what this Court has been asked to do.

                KRS 403.320(3) states that “[t]he court may modify an order granting

or denying visitation rights whenever modification would serve the best interests of

the child . . . .” KRS 403.270(2)(a)-(k) sets forth “a list of non-exclusive,


3
    Kentucky Rules of Civil Procedure.

                                            -5-
demonstrative factors to be considered in custodial determinations.” Frances, 266

S.W.3d at 756. However, the statute also provides that the family court need only

consider those factors that it deems “relevant.” Id.

             In this case, the court considered as “relevant” the factors listed in

KRS 403.270(2)(a), (c), and (e), considering the wishes of King and Harrod;

O.J.K.’s “interactions” not only with his parents, but with his caretakers, Debbie

Harrod and Michael Anderson; and the child’s “adjustment and continuing

proximity to his or her home, school and community.”

             Moreover, upon King’s motion, the family court reviewed the “mental

and physical health of all the individuals involved,” as required by KRS

403.270(2)(f). Harrod testified that at the time of the hearing she was taking

medications for depression and anxiety as well as birth control. She also indicated

that she received regular shots for migraines. This testimony lasted for a total of

twenty-four seconds. Although she conceded that she had missed ten days from

her teaching job during the 2020 school year, there was no testimony that any of

these absences were related to mental health issues. This testimony took less than

two minutes.

             “The test for abuse of discretion is whether the trial judge’s decision

was arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”




                                          -6-
Goodyear Tire & Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky. 2000).

Applying this “test” to the case at bar, this Court can find no abuse of discretion.

             Accordingly, we affirm.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Jeremy S. Aldridge                        Timothy E. Ash
 Elizabethtown, Kentucky                   Springfield, Kentucky




                                          -7-